Citation Nr: 0328180	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  94-41 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

S. Regan, Counsel


REMAND

The veteran had active duty from March 1943 to January 1946, 
and from January 1948 to June 1966.  He died in April 1993, 
and the appellant is his surviving spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 RO decision which denied 
service connection for the cause of the veteran's death.  In 
a July 2000 decision, the Board denied the claim.  The 
appellant then appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2000, the Court vacated the Board's decision.  A May 2001 
Board decision again denied the claim.  The appellant again 
appealed to the Court.  An October 2001 Court order granted a 
September 2001 motion by the VA Secretary to vacate and 
remand the Board decision.  A June 2002 Board decision again 
denied the claim.  The appellant again appealed to the Court.  
A February 2003 Court order granted a February 2003 joint 
motion of the parties (the appellant and the VA Secretary) 
requesting that the Board decision be vacated and remanded.  

The stated purpose of the latest motion to the Court was for 
the Board to address compliance with legal provisions on the 
VA's duty to notify the claimant with regard to evidence and 
information necessary to substantiate her claim, including 
what portion she is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
view of the latest motion and Court order, the Board is 
returning the case to the RO to assure VA compliance with the 
notice provisions of the law.  The Board itself may not 
provide such notice.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  In 
addition, in a June 2003 letter to the Board, the appellant's 
attorney indicated that he would be soon submitting a medical 
opinion.  Such an opinion should first be considered by the 
RO.

In view of the foregoing, the case is remanded to the RO for 
the following: 

1.  The RO should send the appellant 
written notice concerning the evidence and 
information necessary to substantiate her 
claim for service connection for the cause 
of the veteran's death, including what 
portion she is to provide and what portion 
the VA is to provide.   

2.  The appellant and her attorney should 
submit, to the RO, the medical opinion 
mentioned in the attorney's June 2003 
letter.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for the cause of 
the veteran's death.  If the claim is 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


